Citation Nr: 1504105	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  02-12 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected peripheral neuropathy of the left (non-dominant) upper extremity. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to January 1975, and from January 1975 to January 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2004 and January 2007, the Board remanded the case to the RO for further development. 

In December 2008, the Board denied the claim, and the Veteran filed a timely appeal of this decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in November 2010, pursuant to a Joint Motion for Remand, the Court ordered that the Board's decision be vacated and remanded for compliance with the instructions in the Joint Motion.  Pursuant to the Joint Motion, the Board remanded the matter to the RO in a June 2011 for further development.

The RO again denied the claim, the Veteran timely appealed, and the matter came before the Board in May 2012.  The Board determined that the requested development had not been completed and, therefore, remanded the matter again for full compliance with its prior remand instructions, including scheduling an updated VA examination.  The requested actions having been completed and the claim having been readjudicated by the RO in a January 2014 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.

The record contains evidence not yet considered by the AOJ, but the Veteran submitted an October 2014 waiver of his right to have his case remanded to the AOJ for review of the additional evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

At the hearing, the Veteran's attorney raised the question of entitlement to service connection for a psychiatric condition.  An October 2006 rating decision denied service connection for paranoid schizophrenia, and a prior December 1991 rating decision had denied service connection for posttraumatic stress disorder (PTSD).  The attorney seemed to be under the impression that such a claim was pending in some fashion at the RO.  The Board does not see that it is pending at this time.  If the Veteran and/or his attorney wish to file a formal claim to reopen, this must be done through the RO.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 20, 2005, the service-connected peripheral neuropathy of the left (non-dominant) upper extremity more closely approximated moderate incomplete paralysis of all radicular groups.

2.  As of June 20, 2005, the service-connected peripheral neuropathy of the left (non-dominant) upper extremity more closely approximates severe incomplete paralysis of all radicular groups with neuritis characterized by hypoactive reflexes, muscle atrophy, sensory disturbances, and constant pain.



CONCLUSIONS OF LAW

1.  Prior to June 20, 2005, the criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the left (non-dominant) upper extremity were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2014).

2.  As of June 20, 2005, the criteria for an evaluation of 60 percent, but no more, for peripheral neuropathy of the left (non-dominant) upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8513 and 8613 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is right-handed; therefore ratings of his upper left extremity are those of the minor extremity.

Diagnostic Code 8513 provides ratings for diseases of the peripheral nerves, paralysis of all radicular groups. A 20 percent rating is afforded for mild, incomplete paralysis; a 30 percent rating for moderate, incomplete paralysis; a 60 percent rating for severe, incomplete paralysis; and an 80 percent rating for complete paralysis.  38 C.F.R. § 4.124a.  Peripheral nerve disability ratings are also available for each individual nerve and the upper, middle, and lower radicular groups; however, rating the Veteran under Diagnostic Code 8513 provides for the highest rating.

The regulations describe complete paralysis for each radicular group.  For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  See 38 C.F.R. § 4.124a, DC 8510.  For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected.  See 38 C.F.R. § 4.124a, DC 8511.  For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, DC 8512.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

The Veteran alleges that he is entitled to a rating in excess of 30 percent for his service-connected peripheral neuropathy of the left (non-dominant) upper extremity.  He bases his claim on various alleged functional deficits caused by the disability and the resulting pain.  See June 2013 Notice of Disagreement (citing DeLuca v. Brown, 8 Vet. App. 202 (1995), in support of the proposition that pain caused additional functional limitations).

In determining the actual degree of disability with respect to the Veteran's peripheral neuropathy of the left upper extremity, contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than his or his spouse's lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran and his spouse, both appearing from the record to lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's and his spouse's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Turning to the medical evidence, a VA outpatient treatment note dated in December 2000 shows that the Veteran's left shoulder shrug was 3/5 and motor strength was 3/5 in the left upper extremity.  Sensation was markedly decreased on the left, and deep tendon reflexes were equivocal.

On VA peripheral nerves examination in March 2001, the Veteran complained of some weakness in his left arm, which he stated was weaker than his right.  However, he denied any difficulty picking up, holding on, or grasping with his left arm.  Reflexes of the upper extremities were equal and symmetrical bilaterally and grasp was normal.  The diagnosis was peripheral neuropathy, not demonstrated.  In September 200l, the Veteran testified that his left side is very weak.

A VA outpatient treatment note dated in November 2001 showed that the Veteran's motor power was 5/5 in all extremities, motor coordination was normal, sensations were intact throughout, and deep tendon reflexes were ++ on both sides. 

On VA peripheral nerves examination in January 2002, the Veteran complained that his left arm was paralyzed.  He stated he was unable to move his left arm above his head.  He could move it to about shoulder height and bring it anteriorly, but could not place it behind his back.  Reflex examination was totally unreliable.  The examiner diagnosed weakness of the left arm.

On VA peripheral nerves examination in May 2003, the Veteran complained of total weakness of his left arm and an inability to raise it from across his lap to his face.  He stated that it takes him several minutes to lift his arm just an inch or two.  The examiner noted that he traded his cane from the right to left hand at will periodically.  The examiner also stated that reflexes were unreliable as the Veteran refused to release or relax his muscles to obtain a normal reflex evaluation, and that the remainder of the examination was just as unreliable as it had been in the past.

On VA joints examination in June 2005, the Veteran complained of left shoulder pain, marked weakness in his left arm, and weakness of left hand grip.  He also reported an inability to use his left hand.  Physical examination revealed the Veteran to be well developed.  The examiner performed extensive range of motion testing which documented some limitations.  Pain was paramount following repetitive motion and appeared to be the major factor contributing to the Veteran's difficulty in using his left upper extremity.  

Biceps, triceps, and radiobrachialis reflexes were absent.  Dermatomes of C3 through T10 were normal and symmetrical from C3 through C6.  There was sensory loss along the finger of the left hand, and in the medial aspect of the left forearm and upper arm, indicating a dermatome loss from C7 through T10.  There appeared to be marked weakness of adduction of the left shoulder and fingers of the left hand.  There was marked weakness of flexion and extension of the fingers, incorporating levels of C5 through T1.  The diagnoses were marked degenerative disc disease of the cervical spine with radiculopathy; strain/sprain of the left shoulder with restricted motion, and strain/sprain of the left elbow with restricted motion.  With respect to the left upper extremity, the examiner stated that there appeared to be considerable weakness of abduction of the shoulder suggesting C5 radiculopathy.  He stated that there appeared to be definite evidence of involvement of the nerves of the cervical spine, which are radicular in nature, however, this would be left to a neurologist for further evaluation.  The examiner felt that the Veteran's complaints of pain and weakness were not unfounded on the basis of the clinical examination. 

A VA examiner conducted a peripheral nerves examination in January 2008.  The January 2008 examiner requested a nerve conduction study of the left upper extremity.  The requested study was performed in February 2008 and the VA examiner completed his report, with reference to EMG study, in February 2008.  During the examination, the Veteran stated that he could not use his left arm well and had constant numbness from the shoulder to the hand.  He reported difficulty eating and being unable to sleep on his left side due to pain.  He stated that he was totally immobilized and could not use the left upper extremity.  He reported difficulty holding objects with his left hand.  The examination revealed 3/5 strength with all motions in the left upper extremity.  His left upper extremity had decreased vibration sense in the left thumb and elbow.  Light touch and position sense were normal.  The median and radial nerves were affected by the above sensation abnormality.  Left biceps, triceps, brachioradialis, and finger jerk reflexes were 1+.  He had no atrophy of the left wrist compared to the right but had 1/4 inch of left forearm atrophy and 1/2 inch of left biceps atrophy.  He did not have normal muscle tone or bulk.  The function of joints was not affected by the nerve disorder.  Left median and ulnar nerve conduction studies were normal and electromyogram of the left upper extremity showed no electrophysiological evidence to suggest an acute or chronic radiculopathy.  The Veteran reported that he had quit working in the construction industry about 20 years ago due to left upper extremity and bilateral lower extremity weakness.  The examiner graded the Veteran's left upper extremity disorder as moderate incomplete paralysis and noted that the Veteran had neuralgia but not neuritis.  The examiner indicated that the condition had a severe effect on chores and shopping, a moderate effect on exercise, recreation, bathing, dressing, and toileting, and prevented sports.

In October 2012, the Veteran underwent another VA examination of his peripheral nerves.  The examiner indicated that the Veteran had "severe" constant pain, "moderate" paresthesias and/or dysesthesias, and "severe" numbness of the left upper extremity.  He had reduced strength (3/5) in the elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch of his left upper extremity.  The examiner noted muscle atrophy in the left arm (16.5 inch bicep on right, 15.0 inch bicep on left).  Physical examination further revealed hypoactive (1+) reflexes of the left biceps, triceps, and brachioradialis.  Sensory exam indicated decreased light touch in left shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8).  The examiner then evaluated the severity of symptoms for each radicular group.  The examiner opined that none of the Veteran's left upper extremity nerves were completely paralyzed, but found, for each upper left extremity nerve group (including the radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves and the upper, middle, and lower radicular groups), incomplete paralysis with "moderate" severity.  

The examiner noted that the Veteran regularly used a wheelchair and a walker.  He specifically opined that the functional impairment of the left upper extremity was not so severe that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted the results of the February 2008 EMG study, including normal results despite the presence, clinically, of upper left peripheral neuropathy.

In December 2012, the Veteran underwent a general medical examination to evaluate his overall condition and the functional impacts.  The examiner signed his report on the examination in January 2013.  The examiner found the Veteran had reduced muscle strength (3/5) on the left side with respect to elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction.  The examiner indicated there was no muscle atrophy, explaining that, despite a 1/8 inch difference in biceps, a 3/8 inch difference in forearms, and no difference in wrist size, the "minimal difference in bicep and forearm measurements (with left being slightly smaller) would be an expected finding in a right hand dominate [sic] individual."  The examiner documented hypoactive (1+) reflexes of the left biceps, triceps, and brachioradialis.  Sensory examination produced normal results for the shoulder, inner/outer forearm, and hand/fingers.  However, the examiner noted decreased vibration sensation in the left thumb.  The examiner indicated "severe" constant pain, "severe" paresthesias and/or dysesthesias, and "severe" numbness in the left upper extremity.  He indicated that the upper radicular group was involved and, further, that the severity was "moderate".  The examiner noted regular use of a wheelchair and constant use of a walker.  

The examiner specifically opined that neither the cervical condition nor the peripheral neuropathy of the upper left extremity resulted in functional impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted the results of the February 2008 EMG testing, including normal test results and "poor effort in left FDI."

Based on the medical evidence of record, the Board finds that staged ratings are appropriate.  The Board will discuss first its reasons for assigning a higher rating for the most recent period and, then, will explain why it has determined June 20, 2005, to be the earliest date the Veteran is entitled to that higher rating. 

A Sixty Percent Rating as of June 20, 2005

As an initial matter, the Board notes that both the October 2012 and December 2012 VA examiners expressly addressed each upper radicular nerve group and evaluated the severity of the paralysis, whether complete/incomplete or mild/moderate/severe.  Both examiners found moderate incomplete paralysis of all upper radicular groups.  The RO rated the Veteran as 30 percent disabled under DC 8513 (all radicular groups).

Ratings under the currently assigned diagnostic code (DC 8513) are based on either complete paralysis or incomplete paralysis of the affected nerve(s) or nerve group(s).  Here, there is no evidence suggesting complete paralysis of any of the nerves or nerve groups involved in the left upper extremity during any portion of the appeal period.

No medical professional has diagnosed the Veteran with complete paralysis (described above) of any peripheral nerves nor has any VA examiner opined that the Veteran suffers from complete paralysis of any peripheral nerves.  The VA examiners who have directly addressed the question have indicated that, at most, the Veteran suffers incomplete, moderate paralysis of various peripheral nerves.  See January 2008 VA Examination Report; October 2012 VA Examination Report; December 2012 VA Examination Report.  While there are some indications in the record of, for instance, significant loss of functionality of the left hand (see, e.g., June 2005 VA Examination Report), these records were available to the three VA examiners each of whom opined that the paralysis of the left upper peripheral nerves is incomplete and moderate in severity.

Neither the Board nor this lay Veteran are competent to make an independent evaluation of the clinical severity of the subjective symptom of hand weakness, for example, or to reach a conclusion specifically rejected by every competent medical professional to opine on the complex neurological question of the degree and severity of peripheral nerve involvement.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board relies on the opinions of record offered by competent medical professionals.

The Board finds that the greater weight of the competent evidence is against finding complete paralysis of any of the Veteran's upper left peripheral nerves.  In fact, the VA examiners have consistently agreed that the Veteran suffers from moderate, incomplete paralysis of his upper left peripheral nerves.  Where, as here, there is incomplete paralysis of all upper radicular groups (on one side), a 30 percent rating is warranted for "moderate" severity.  38 C.F.R. § 4.124a, DC 8513.  A higher, 60 percent rating is not warranted unless the symptoms are "severe."  Id.  There is no medical basis for awarding a higher rating based on DCs 8510-8519.

However, during the October 2012, VA examination, the examiner determined that the Veteran had the types of organic changes referred to in the regulation addressing neuritis.  See 38 C.F.R. § 4.123.  Specifically, the VA examiner found that the Veteran had "severe" constant pain, "moderate" paresthesias and/or dysesthesias, and "severe" numbness of the left upper extremity.  He also noted decreased reflexes (though they were not absent), muscle atrophy, and sensory disturbances (decreased).  The December 2012 VA examiner's findings were similar, though not identical.  These findings (e.g. decreased reflexes versus "loss of reflexes") do not meet the criteria for the highest rating for neuritis (equal to severe, incomplete paralysis).  However, the documented organic changes do more closely approximate the criteria for the maximum rating as neuritis, particularly when the functional limitations are considered.  38 C.F.R. §§ 4.3, 4.7, 4.20, 4.120.  Therefore, the Board finds that the evidence warrants a rating of 60 percent disabled under DC 8613 (which references the criteria under DC 8513) for severe, incomplete paralysis of the left upper peripheral nerves.  38 C.F.R. §§ 4.123, 4.124a.

In support of this finding, the Board also notes that the Veteran has submitted private treatment records documenting emergency room visits and diagnostic testing that confirm his continued pain and limitation of motion of the left upper extremity.  See, e.g., August 2014 Radiology Report ("unable to lift left arm for swimmer's view"); but see December 2013 Emergency Room Note ("The character of symptoms is pain.  The degree at present is minimal."; "Musculoskeletal:  Normal ROM, normal strength, no tenderness, no swelling, no deformity").

With respect to potential higher ratings under other diagnostic codes, no higher ratings are available for neuralgia, which permits a maximum rating of equal to moderate, incomplete paralysis.  See 38 C.F.R. § 4.124.  For reasons already discussed, the greater weight of the evidence is against finding complete paralysis and, so, any higher rating under DCs 8510-8519.  

The Board has also considered whether a higher rating, such as for limitation of motion, is appropriate by analogy.  See 38 C.F.R. §§ 4.20 (analogous ratings), 4.120 (evaluations by comparison), and 4.71a, DCs 5200-5230 (limitation of motion of shoulder, arm, elbow, forearm, wrist, and hand.  While there is some evidence of limitation of motion, see, e.g., June 2005 VA Examination, the Board finds that neither a separate nor a higher rating based on limitation of motion is appropriate.  

A higher rating is not warranted because the Veteran's demonstrated range of motion as recorded in the medical records, including particularly the detailed findings in the June 2005 VA examination, do not support the assignment of a higher rating.  The evidence does not meet the criteria for any rating higher than 60 percent for limitation of motion which, for the non-dominant arm and hand, would typically require rating by analogy to a loss of use equivalent to amputation.  See 38 C.F.R. § 4.71a, DCs 4120-5130.  The VA examiners who have addressed that question have responded in the negative.  See, e.g., December 2012 VA Examination.  The documented limitations of motion do not meet the criteria for any higher rating based on limitation of motion.

Moreover, a separate rating is not warranted based on functional limitations, such as those due to limitation of motion or pain.  Pain, weakness, loss of grip strength, and reduced motion are all symptoms considered in assigning the 60 percent rating for neuritis of the left radicular groups under DCs 8513 and 8613, therefore it would be inappropriate to assign any separate rating under another diagnostic code based on some or all of these symptoms and their associated functional impacts.  See Esteban, 6 Vet. App. at 262 (holding that the assignment of separate evaluations may be warranted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code); 38 C.F.R. § 4.14.

In short, the Board has determined that the Veteran is entitled to a 60 percent disability rating for left upper peripheral neuropathy evaluated as neuritis equivalent to severe, incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8513 and 8613.

The Board must still determine the portion of the appeal period during which the 60 percent rating should be assigned.  While the October 2012 and December 2012 VA examinations provided the most definitive evidence supporting that higher rating, the Board finds that the earlier June 20, 2005, and January 2008 VA examinations, interpreted in light of the 2012 VA examinations, also provide support for the higher evaluation.  Specifically, the organic changes relied upon by the Board in determining that the 60 percent evaluation for neuritis was warranted are documented in the June 2005 and January 2008 VA examinations.  For example, the January 2008 VA examiner documented numbness (i.e. sensory disturbances) from the shoulder to the hand as well as pain, decreased strength, decreased vibration, decreased reflexes, and muscle atrophy in the forearm and biceps.  The June 2005 VA examiner also noted complaints of left shoulder pain, "marked" weakness, absent reflexes, and sensory loss in the left hand, forearm, and upper arm.  While the findings of the June 2005 and January 2008 VA examiners would not, alone, be enough to determine that the Veteran suffered from neuritis equivalent to severe, incomplete paralysis, the results of those two examinations raise a reasonable doubt as to whether the Veteran's condition most closely approximated the criteria for the higher rating as early as June 20, 2005.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.  Therefore, the Board will assign the 60 percent evaluation effective June 20, 2005.

The Board grants entitlement to an evaluation in of 60 percent, but no more, beginning June 20, 2005, for the Veteran's service-connected left upper peripheral neuropathy.  38 C.F.R. §§ 4.123, 4.124a, DCs 8513 and 8613.

Prior to June 20, 2005

The medical evidence prior to the June 20, 2005, VA examination does not support a rating in excess of 30 percent for the Veteran's service-connected peripheral neuropathy of the left upper extremity.  Specifically, as noted above, ratings under the most directly applicable diagnostic code (DC 8513) are based on either complete paralysis or incomplete paralysis of the affected nerve(s) or nerve group(s).  As already discussed, there is no evidence, during any portion of the appeal period, suggesting complete paralysis of any of the nerves or nerve groups involved in the left upper extremity.  Additionally, there is no medical evidence indicating "severe" incomplete paralysis of the Veteran's upper left peripheral nerves.  Therefore, a 30 percent rating is warranted for incomplete paralysis of the left upper peripheral nerves of "moderate" severity.  38 C.F.R. § 4.124a, DC 8513.  

Prior to June 20, 2005, the Veteran did complain to treating physicians and VA examiners of subjectively felt paralysis of the left arm, however, the evidence is not consistent and the Board finds it is based on unreliable testing.  For instance, in December 2000, the Veteran reported weakness in the left arm and testing seemed to confirm that.  Later, in March 2001, he denied any difficulties picking up or grasping objects and, upon examination, his grip was normal.  Similarly, in November 2001, his strength and sensation in the left upper extremity was found to be normal.  VA examinations in January 2002 and May 2003 documented the Veteran's complaints of paralysis and total weakness, but also included physical examinations that were unreliable.  The May 2003 examiner noted, for example, that despite the Veteran's contention that it took him several minutes to raise his arm an inch or two, he was observed during the examination trading his cane from his right to his left hand "at will."  The Board finds that the objective, reliable medical evidence from these examinations does not support a finding of severe incomplete paralysis at any point prior to June 20, 2005.  

The Board also finds that the medical evidence prior to June 20, 2005, does not support a higher rating under any other or additional diagnostic code.  Initially, the Board notes that DCs 8510-8719 are the diagnostic codes applicable to paralysis, incomplete paralysis, neuritis, and neuralgia of the nerve and nerve groups of the upper extremities.  The 30 percent rating for incomplete paralysis of moderate severity affecting "all radicular groups" is as high as or higher than ratings based on any individual nerve or nerve group.  Just as the medical evidence is against finding either complete paralysis or a severe level of incomplete paralysis of all radicular groups, the medical evidence also is against finding complete paralysis or a severe level of incomplete paralysis of any individual nerve or nerve group.  Moreover, a note following these diagnostic codes states that "combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  The Veteran will be assigned the highest rating (30 percent) under DCs 8510-8519 (paralysis or incomplete paralysis) that is warranted by the evidence.

The medical evidence is also against finding that the Veteran suffered neuritis of all or any of his upper radicular/peripheral nerves prior to June 20, 2005.  No examiner or medical professional opined that he had neuritis during this period.  To warrant a severe rating, neuritis, even if found, must involve organic changes such as loss of reflexes, sensory disturbances, and constant pain, sometimes excruciating.  38 C.F.R. § 4.123.  Thus, although the maximum rating for neuritis is for severe, incomplete paralysis, the medical evidence is against finding the Veteran met the criteria for that maximum rating prior to June 20, 2005.  In making this finding, the Board notes that tests of muscle strength, reflexes, and sensory disturbances prior to June 20, 2005, were inconsistent, sometimes due to apparent non-cooperation by the Veteran.  For example, December 2000 VA treatment notes indicated some muscle weakness and decreased sensation in the left upper extremity, but November 2001 VA treatment records document normal muscle strength, intact sensation, and normal reflexes in both upper extremities.  Moreover, the January 2008 examiner was the first medical professional to document muscle atrophy during the appeal period.  Based on the entire record including VA treatment records and contemporaneous VA examinations which are summarized above, the Board finds that the greater weight of the evidence is against concluding that, prior to June 20, 2005, the Veteran experienced the sorts of organic changes required for ratings under DCs 8610-8619.  See 38 C.F.R. §§ 4.123 and 4.124a.

The peripheral neuropathy could, instead, be rated as neuralgia (DCs 8710-8719), if that is more appropriate or leads to a higher rating.  However, the maximum rating for neuralgia of the peripheral nerves is "equal to moderate incomplete paralysis."  38 C.F.R. § 4.124.  While the medical evidence establishes that, at least by January 2008, the Veteran had neuralgia of the left upper peripheral nerves, he cannot benefit from a rating for neuralgia rather than under currently assigned DC 8513 because he is already assigned the highest available rating for moderate incomplete paralysis of the upper radicular nerves during the portion of the appeal period prior to June 20, 2005.  A separate, additional rating for neuralgia based on these overlapping symptoms, even if they were found to be present prior to June 20, 2005, would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

The evidence does not warrant the assignment of any rating higher than 30 percent for limitation of motion prior to June 20, 2005.  See 38 C.F.R. §§ 4.20 (analogous ratings), 4.120 (evaluations by comparison), and 4.71a, DCs 5200-5230 (limitation of motion of shoulder, arm, elbow, forearm, wrist, and hand).  To obtain a 40 percent rating under DC 5200 for limitation of motion of the shoulder, unfavorable ankylosis (abduction limited to 25 degrees from the side) is required.  To obtain either a 40 or 50 percent rating under DC 5205 for limitation of motion of the elbow, ankylosis of the elbow (either more than 90 degrees or less than 70 degrees) is required.  To obtain a 40 percent rating under DCs 5206 and 5207, respectively, flexion of the forearm limited to 45 degrees or extension of the forearm limited to 110 degrees is required.  Under DC 5214, a 40 percent rating is available for unfavorable ankylosis of the wrist.  Similarly, under DCs 5216-5220, ratings higher than 30 percent are only permitted where there is ankylosis of more than one finger.  The limitations of motion documented in the medical records do not meet any of these criteria prior to June 20, 2005, and the Veteran has not had ankylosis of any of the joints of his upper left extremity during the relevant period.

As also previously discussed, a separate rating for limitation of motion or other functional limitations is not warranted because the pain, weakness, and sensory disturbances that contribute to the functional limitations, including loss of range of motion, are expressly addressed by the criteria for rating diseases of the peripheral nerves under DC 8513.  See Esteban, 6 Vet. App. at 262; see also, e.g., 38 C.F.R. §§ 4.14 (prohibiting pyramiding) and 4.124a, DC 8511 (describing paralysis as "adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected").

The greater weight of the medical evidence establishes that, prior to June 20, 2005, the Veteran's left upper extremity peripheral neuropathy was characterized by moderate incomplete paralysis.  The evidence is not in equipoise, so the benefit of the doubt does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Board denies entitlement to an evaluation in excess of 30 percent prior to June 20, 2005, for the Veteran's service-connected left upper peripheral neuropathy.  38 C.F.R. § 4.124a, DC 8513.

Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

With respect to left upper peripheral neuropathy, the VA examinations expressly addressed each of the schedular criteria and the assigned schedular rating is based on symptoms expressly contemplated by the schedular criteria (i.e. loss of reflexes, pain, weakness, muscle atrophy, sensory disturbances, etc.).  The Veteran has complained of symptoms including weakness, pain, lost grip strength, and numbness.  As discussed above, these symptoms and their associated functional impacts were all considered in assigning the 30 percent rating prior to June 20, 2005, and a 60 percent rating thereafter.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.  The Board has also considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.120.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected left upper peripheral neuropathy.

Likewise, while the issue of the appropriate rating for the Veteran's service-connected neck disability is not before the Board at this time, the Board notes that the rating assigned is based on symptoms and functional limitations expressly contemplated in the rating criteria and governing regulations.  

Although the diagnostic codes applicable in this case allow for higher ratings for left upper peripheral neuropathy, the Board fully explained why the higher ratings were not warranted.  The Veteran is service-connected for a number of conditions, including conditions not expressly addressed above.  However, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that the Veteran's combined schedular rating is now 70 percent.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for service-connected left upper peripheral neuropathy is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreements with ratings assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided notice regarding the elements of the Veteran's claims currently on appeal, including for TDIU, as well as the assignment of effective dates and assignment of disability ratings.  See, e.g., July 2011 and December 2012 VCAA Notice Letters.  VA satisfied its duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, Social Security Administration records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including in June 2005, January 2008, October 2012, December 2012, and January 2013.  The Court determined that the January 2008 and prior examinations were inadequate.  Thereafter, the Board obtained the 2012 and 2013 examinations.  The most recent examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  As required by the Court pursuant to the Joint Motion, the October 2012 and December 2012 VA examinations with respect to the Veteran's left upper peripheral neuropathy specifically addressed each relevant nerve group.  VA satisfied its duty to provide an adequate examination with respect to each of the claims decided on the merits in this appeal.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a disability rating in excess of 30 percent prior to June 20, 2005, for service-connected peripheral neuropathy of the left upper extremity is denied.

Entitlement to a disability rating of 60 percent, but no higher, beginning June 20, 2005, for service-connected peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran has alleged that he is entitled to a total disability rating based on individual unemployability (TDIU).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Until June 20, 2005, the Veteran was in receipt of service connection for a neck disability rated 30 percent disabling, for left upper peripheral neuropathy rated 30 percent, and a scar of the left lower extremity assigned a noncompensable rating.  These service-connected disabilities combine to a disability rating of 50 percent, so he does not meet the criteria for consideration of TDIU on a schedular basis prior to June 20, 2005.

However, for the period beginning June 20, 2005, the Veteran has been assigned a 60 percent rating for left upper peripheral neuropathy, a 30 percent rating for a neck disability, and a noncompensable rating for a scar of the left lower extremity.  His combined rating for the period beginning June 20, 2005, is 70 percent and, so, he meets the criteria for consideration of TDIU on a schedular basis for that period.

The relevant regulation provides that, if the required percentage requirements for TDIU are not met on a scheduler basis, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disorders, then the Director, Compensation and Pension Service (C&P), should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board may not award a TDIU on an extraschedular basis in the first instance. 

For extraschedular TDIU claims, a claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director, Compensation Service, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The pertinent inquiry with respect to the period prior to June 20, 2005, is whether there is "plausible" evidence of unemployability warranting consideration under 38 C.F.R. §4.16(b) by referral to the Director, Compensation Service.

The Veteran has not been employed since the late 1980s or early 1990s.  See, e.g., December 2002 Application for TDIU (indicating last worked full-time in 1985); September 2014 Hearing Tr. at p. 23 ("Q.  And the last time you were gainfully employed was when?  A.  In '91.").  The record reflects that the Veteran did not complete high school and has no college-level education.  See December 2002 Application for TDIU; see also September 2014 Hearing Tr. at p. 19 (testifying that he left school in 11th grade).  The Veteran's post-military employment had been exclusively in construction and manual labor.  See December 2002 Application for TDIU; September 2014 Hearing Tr. at pp. 23-24.

The most relevant medical evidence regarding functional impact and effect on employability includes the May 2003 VA examination in which the examiner opined:  "he is obviously totally unemployable, but it is impossible to determine if this is secondary to his paranoid schizophrenia or if it is related to his fracture of the neck in 1974."  In addition, the January 2008 VA Examination Report documents the Veteran's complaints of unemployment "due to left upper extremity and bilateral lower extremity weakness" and notes the examiner's opinion that his upper left extremity disability had a severe effect on chores and shopping, a moderate effect on exercise, recreation, bathing, dressing, and toileting, and prevented sports.  Moreover, in December 2008, a VA physician's assistant wrote in the progress notes:  "I have reviewed the results of your medical records and feel that you are unemployable.  We see each other on a regular basis and will continue to work toward improvement in your health.  However I see no change in your status for at least the next 12 months."  

The Board also notes that the December 2012 VA examiner opined that the Veteran was unable to maintain any physical type of employment secondary to left upper and left lower extremity peripheral neuropathy and has limitations with driving secondary to [service-connected] cervical condition."  However, the examiner also opined that "the [service-connected] condition[s] alone do not make him unable to maintain a sedentary type of employment with minor concessions for his limitations as noted above."

The Board finds that the above evidence constitutes at least plausible evidence of unemployability due solely to the Veteran's service-connected disabilities (neck, left upper extremity, and scar).  See Bowling, 15 Vet. App. at 10.  The evidence tends to suggest that the Veteran's service-connected neck and upper left extremity disabilities render him unable to obtain and maintain substantially gainful employment in an occupation requiring physical labor.  The Veteran's education, experience, and training similarly tend to suggest that the Veteran is not suited to sedentary employment.  Therefore, the Board finds that referral to the Director, Compensation Service for consideration of entitlement to an extraschedular TDIU rating for the period prior to June 20, 2005, is warranted.  See Bowling, 15 Vet. App. at 10; 38 C.F.R. §4.16(b).  A remand is required for the RO/AMC to refer the claim for an extraschedular TDIU rating to the Director, Compensation Service.

The Veteran should understand that the Board has not determined that he is unemployable, only that the record contains plausible evidence of unemployability and, therefore, that referral to the Director, Compensation Service, is warranted for consideration of the merits of the issue in the first instance.

The Board will also remand the issue of entitlement to a schedular TDIU rating beginning June 20, 2005, for readjudication by the AOJ after obtaining the Director's decision on the issue of entitlement to an extraschedular TDIU rating prior to June 20, 2005.  The factual and legal issues significantly overlap and a favorable decision by the Director on the issue of entitlement to an extraschedular TDIU rating would weigh heavily in favor of granting a schedular TDIU rating for later periods.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  The Board finds that the interests of consistency, allowing the Veteran the benefit of every doubt, and permitting decision only after the fullest development of the record warrants remand of the schedular TDIU claim for readjudication after referral of the extraschedular TDIU claim to the Director.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to TDIU prior to June 20, 2005, to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.
 
2.  Readjudicate the claim for a TDIU.
 
3. If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


